Citation Nr: 1637542	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-30 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cognitive residuals due to a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1982 to February 1983 and from April 1988 to March 1991.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of April 2011 (TBI) and April 2015 (knee) the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.    

The Board denied the Veteran's TBI claim in December 2014.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a Joint Motion for Remand (JMR) signed in May 2016, the Court, in a May 2016 Order, vacated the Board's decision and remanded the matter to the Board. 


FINDING OF FACT

Service caused the Veteran's TBI.


CONCLUSION OF LAW

The criteria for service connection for cognitive residuals due to a TBI are met.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.124a (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for the Federal Circuit has held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

The Board notes the Veteran's headaches and facial scar are service connected, both of which resulted from an in-service TBI.  VA has not rated these as residuals of a TBI.  Instead, it has rated them under diagnostic codes not included in 38 C.F.R. § 4.124a.  Notwithstanding this, the Veteran seeks compensation for cognitive impairment under the TBI rating criteria in 38 C.F.R. § 4.124a. 

The JMR highlights that a VA examiner, in 2010, diagnosed the Veteran with a "cognitive impairment" - separate from his service-connected headaches and scar - which, similar to the headaches and scar, "is at least as likely as not" due to an in-service TBI.  The JMR further states that "the parties agree ... this evidence ... on its face tends to establish a residual of a TBI."  The Board concurs, noting this succinctly encapsulates the three prongs of a successful service connection claim and is permissible under 38 C.F.R. § 4.124a, Diagnostic Code 8045.

The Board notes VA contacted the Veteran in July 2016 to allow him to be reexamined because the physician who examined him in 2010 was not a "neurologist, psychiatrist, physiatrist, or neurosurgeon."  However, the Board is granting the Veteran's claim, and this notice is moot for purposes of establishing service connection.


ORDER

Service connection for cognitive residuals due to a TBI is granted.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


